      Case 3:21-cv-00309-HTW-LGI Document 1 Filed 05/04/21 Page 1 of 14




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                          NORTHERN DIVISION

DAVID B. TURNER BUILDERS LLC                                   PLAINTIFFS
NEW ENGLAND CONSTRUCTION LLC
TIMBER CRAFT HOMES LLC,

VS.                              CIVIL ACTION NO.________________
                                                  3:21-cv-309-HTW-LGI


WEYERHAESER COMPANY, WEST FRASSER,             DEFENDANTS
 CANFOR COMPANY, GEORGIA-PACIFIC,
 SIERRA PACIFIC INDUSTRIAL,
 INTERFOR COMPANY, HAMPTON AFFILIATES, IDAHO FOREST
 GROUP, POTLATCH DELTIC, RSG FOREST PRODUCTS
JOHN DOE 1-5
JOHN DOE COMPANIES 1-5


________________________________________________________________________

                                   COMPLAINT
                                  (Jury Demanded)

_______________________________________________________________________


COMES NOW, Plaintiffs’ David Turner Properties LLC, New England Construction

LLC and Timber Craft Homes LLC, by and through his attorney of record and files this

Complaint against all Defendants as captured above for the following: Violation of the

Sherman AntiTrust Act act including section 1and 2, violation of the Robert-Patman Act,

Unfair Monopolization of the lumber market, joint monopolization, Conspiracy to

monopolize in the lumber market, violation fo the Clayton Antitrust Act, and State

Claims of Predatory Pricing, Price Fixing, Conspiracy in price gouging, negligence in


                                     Page 1 of 14
       Case 3:21-cv-00309-HTW-LGI Document 1 Filed 05/04/21 Page 2 of 14




business fair trading, negligent infliction of emotional distress, Business Interference,

strict liability, Product Liability, and breach of Implied Contract.   As such, Plaintiffs

will show this honorable Court to wit:



                             JURISDICTION AND VENUE

This matter is actionable under the United States Constitution 14th Amendments, Title

42 of the United States Sherman Anti Trust Act § 2, 15 U.S.C.A. § 1 and 2, the U.S.

FEDERAL Clayton Act, U.S. and the Robert Patman Act. Plaintiff’s state claims are

actionable in this same honorable Court pursuant to 28 U.S.C.§ 1367.

Venue is proper because a substantial part of the events that caused Plaintiffs’ injuries

occurred in Madison County Mississippi which is located in the Southern District of

Mississippi Northern Division, this District Court’s jurisdiction.



                           PARTIES TO THE COMPLAINT

1.    Plaintiff New England Contractors LLC is a Mississippi Licensed Commercial,

     Residential Builder, as well as Highways Roads and Bridges with its business address

     located at 227 E. Pearl Street Jackson, Mississippi 39201.

2. Plaintiff David B. Turner Builders LLC is a licensed Residential Building

     Construction business with its office located 213 Palmers Court Madison, Mississippi

     39110.




                                         Page 2 of 14
     Case 3:21-cv-00309-HTW-LGI Document 1 Filed 05/04/21 Page 3 of 14




3. Plaintiff Timber Craft Homes LLC is a licensed Residential Building Construction

   Company located at 104 Chantry Lane Madison, Mississippi.

4. Defendant WEYERHAESER Company is a Lumber Company with its home office is

   located at 220 Occidental Ave. S. Seattle, WA 98104. This company did not appear

   on the Mississippi Secretary of State business listing therefore, they may be served

   pursuantly to F.R.C.P. 4.

5. Defendant WEST FRASSER, is a Canadian Company but has an office located in the

   United States at1900 Exeter Road, Suite 105 Germantown, TN 38138. They may be

   served with process pursuantly to F.R.C.P. 4.


6. Defendant Canfor Company is a Canadian Company but has an office located in the

   United States at 215 Main Street Fulton, AL 36446. They may be served with process

   pursuantly to F.R.C.P. 4.


7. Defendant Georgia-Pacific is a foreign company headquartered is at

   Headquarters 133 Peachtree St. NE Atlanta GA 30303. This defendant is registered

   with the Mississippi Secretary of State and may be served with process through its

   registered agent on file as C.T. Corporation System 645 Lakeland East Drive STE

   101 Flowood, MS 39232.


8. Defendant Sierra Pacific Industries is a foreign corporation with its home office

   located at 19794 RIVERSIDE Avenue Anderson, AC 96007. This company is shown


                                     Page 3 of 14
      Case 3:21-cv-00309-HTW-LGI Document 1 Filed 05/04/21 Page 4 of 14




   as withdrawn by the Mississippi Secretary of State therefore, they may be served

   with process pursuant to F.R.C.P. 4.

9. Defendant INTERFOR, Company is a foreign Company located out of Canada but

   does have an affiliate office located at 700 Westpark Drive, Suite 100

   Peachtree City, GA USA 30269. They may be served with process pursuantly to

   F.R.C.P. 4


10. DEFENDANT HAMPTON AFFILAITES, upon information and belief is a foreign

   corporation with locations globally including China.      However, this corporation

   appears to have a location at 44 Brattle Street, 5th Floor Cambridge, MA 02138,

   thereby may be served with process through this MA office.

11. Idaho Forest Group is a foreign corporation located at 685 W. Canfield Avenue Coeur

   d’Alene, ID 83815-5239.      This defendant is not registered with the Mississippi

   Secretary of State and thereby may be served pursuant to F.R.C.P. 4.

12. Defendant POTLATCH DELTIC is a foreign corporation whom is registered with the

   Mississippi Secretary of state. Their home office address is 601 W 1ST AVE, SUITE

   1600 SPOKANE, WA 99201. They may be served with process through United

   Agent Group, Inc 232 Market Street #1600 Flowood, MS 39232.

13. Defendant RSG FOREST PRODUCTS is a foreign corporation with its office located

   in 985 Northwest Second Street Kalama, WA 98625. This corporation is registered




                                     Page 4 of 14
      Case 3:21-cv-00309-HTW-LGI Document 1 Filed 05/04/21 Page 5 of 14




    with the Mississippi Secretary of State office therefore they may be served pursuant

    to F.R.C.P. 4.

                            1. STATEMENT OF THE FACTS

14. On or around November 15, 2020 each Plaintiff, while operating their building

    construction companies were actively engaged in buying and using lumber to

    construct homes and sometimes buildings. At that time Plaintiffs’ noticed that when

    placing orders for lumber for the new construction as well as remodeling jobs and

    their sites, the price of lumber had more than tripled the usual market price.

15. Plaintiffs’ in doing their due diligence in seeking the lowest and best price to buy the

    lumber for they respective construction jobs, inquired through each local building

    supplier located in and around the Jackson, Mississippi Area as well as inquired

    through national chain stores such as Lowes and Home Depot and thereby discovered

    that the inflation and rise of the cost of lumber was without notice and began to

    increase rapidly.

16. Plaintiffs’ complaining to these distributors inquired more and upon information and

    belief the top 10 manufacturers of lumber just decided to what appears to be

    conspired to increase lumber prices over 100 percent during the COVID-19 pandemic

    as well as the weather storms that has been prevalent during Plaintiffs construction

    periods.

17. Plaintiffs avers that a single board like OSB Wafer board which usually cost an

    approximate $8.00 per sheet rose to an astronomical price of $38.50 per sheet.

                                       Page 5 of 14
      Case 3:21-cv-00309-HTW-LGI Document 1 Filed 05/04/21 Page 6 of 14




   Moreover, Plaintiff complains that an average 2 x 4 x 12 pine board that usually cost

   around $7 dollars is now as high as $15 dollars and there to still rising in cost.

18. Plaintiff contends that each Defendant has used its dominant position in the lumber

   industry and during COVID-19 to drive up the prices of lumber and force Plaintiffs to

   pay unreal prices for lumber that was necessary to sustain their business for no

   legitimate reason other than PROFITS and greed.

19. Plaintiffs avers that there prices to build houses and remodeled were fixed to

   CONSUMERS whom bought or would have bought their homes, and due to the

   corporate greed and conspiracy to drive up the lumber prices by these large global

   companies has caused Plaintiff to lose business, and customers and not to mention to

   have partially constructed homes sit without being able to afford the promised cost of

   construction that was interrupted by the bad faith dealings by these conglomerate

   companies. In fact, Plaintiff avers that each Defendant likely had to confirm with

   each other in some capacity because each of these Defendants prices grew at least 10

   times the typical cost at the SAME TIME.

20. Plaintiff believes that each these global companies conspired to cause lumber prices

   to rise to artificially high levels as part of a scheme and plan to drive Plaintiffs’ to be

   unable to afford the lumber and thereby Plaintiffs could not keep their already

   committed contracts with banks whom approved the loan for construction before the

   bad acts of these Defendants. Plaintiffs employees or sub contractors whom entered

   into agreements to do perform certain construction based on the cost Plaintiffs

                                       Page 6 of 14
       Case 3:21-cv-00309-HTW-LGI Document 1 Filed 05/04/21 Page 7 of 14




    figured before November 15, 2020, and certainly the contracts to purchase homes at a

    cost that was reflective of the pre-price gouging during COVID-19 that has been

    perpetrated by these Defendants. . As proof of this fact asserted by Plaintiffs’ they

    point to the obvious fact that the practice of all Defendants as a collusion to drive up

    the cost of lumber during COVID-19, Plaintiff first asserts that there had to be stock

    already sitting in the possession of each and everyone of these Defendants at the time

    conspiracy, joint monopoly, and predatory pricing against Plaintiffs, which clearly

    shows if the material is sitting there, (and that’s during low fuel cost)1 then where and

    how did such predatory pricing of a market that was not substantially nor materially

    depleted of raw products2 and thereby leaving no legitimate reason for such

    stupendous price increase by all Defendants and at the same time, Plaintiffs avers that

    such actions by all Defendants simply is not reasonable nor logic. Plaintiff aves that

    a conversation to perpetrate this fraudulent act upon Plaintiffs for reason stated

    above, consumers because they are the end purchaser of those goods and during a

    Pandemic such as COVID-19 and major weather disasters made it impossible for

    some consumers to hire contractors as Plaintiffs simply because they could not afford

    the lumber, the government whom has to pay the bill for unemployed construction




1 Plaintiﬀs avers that at all times during this claim that the fuel cost was down because the
travel during COVID-19 was at minimal.
2Plaintiﬀs speak of the actual timber buying and selling was stable at all times during the
predatory price gouging by all Defendants therefore leaving no legitimate excuse to raise the
cost of lumber.

                                          Page 7 of 14
      Case 3:21-cv-00309-HTW-LGI Document 1 Filed 05/04/21 Page 8 of 14




    workers whom are laid off as a result of Plaintiff not being able to afford the

    predatory pricing and gouging of lumber.

21. Plaintiff further avers that these gouging and predatory pricing upon the lumber

    market is controlled by the top 10 producers whom sells their goods through

    commerce and there by inflicting even more harm to Plaintiff during all times

    relevant to this complaint.    In fact, some of the Plaintiffs’ are not able to pay

    mortgage notes for a new construction loan that has been taken prior to November

    2020 because of the bad acts of these global lumber companies.

22. Plaintiff further contends that this practice is unfair to consumers and violates the

    Sherman AntiTrust Act section one and two, the Clayton Act, and others named in

    the preceding paragraphs.

23. Furthermore, upon information and belief Plaintiffs have knowledge that the profits

    of these Defendants has increased during all times relevant to the predatory price

    gouging during COVID-19 and that such acts violates Federal laws of conspiracy,

    racketeering, and price fixing laws.

24. Plaintiffs’ further contend that the monopolization of these huge corporations,

    Defendants leave Plaintiffs with little to no choice of selecting an alternative to

    purchasing because these Defendant controls the lumber market and upon

    information and belief, each of these Defendants stock holders have seen an increase

    in their profit shares during all relevant times of COVID-19.



                                       Page 8 of 14
      Case 3:21-cv-00309-HTW-LGI Document 1 Filed 05/04/21 Page 9 of 14




25. Additionally, Plaintiffs contend that like § 2 of the Sherman Act acting the predatory

    pricing as clearly shown by each of these Defendants has dangerous probability of

    causing the collapse and shut down of the housing market and closure of Plaintiffs

    businesses because the artificial raising of the lumber price must trickle down to the

    consumer/buyer of those homes which Plaintiffs David B. Turner Builders LLC and

    Timber Craft Homes LLC loses their pre-buyer due to the improper acts of the

    Defendants in the name of corporate greed. Plaintiffs’ contend they cannot recoup

    losses of income that they have incurred as a result of the wrongful acts of all

    Defendants and the exercise of monopsony power by these Defendants is to this date

    still harming Plaintiffs businesses.

26. Plaintiffs further contend that upon information and belief Defendants have been

    negligent if not deliberate acting to monopolize and raise the prices of homes of

    which some of these companies has an interest in real estate which drives up the cost

    which provides even more profits for these bad actors and their share holders alike.

    Also, the use of unilateral pricing measures(at the same time)causes a possible

    collapse of the housing market and since these acts are being performed during

    COVID-19 it appears that these global companies are attempting to inflict harm to

    the United States economy because all eyes are currently on the medical COVID-19

    disaster relief, but not Plaintiffs’ they say that these companies are harming their

    ability to perform their respective duties and work to the tune of millions of dollars in

    damages.

                                           Page 9 of 14
      Case 3:21-cv-00309-HTW-LGI Document 1 Filed 05/04/21 Page 10 of 14




                                   CAUSE OF ACTION

                                COUNT ONE:
Violation of the Sherman AntiTrust Act act including section 1and 2, violation of

the Robert-Patman Act, Unfair Monopolization of the lumber market, joint

monopolization, Conspiracy to monopolize in the lumber market, violation fo the

Clayton Antitrust Act



 Plaintiffs repeats and re-alleges all paragraph and herein found in this complaint.

Plaintiffs’ federal claims of the Sherman AntiTrust Act including section one and two, the

Clayton Antitrust Act, the Rober-Patman Act, the Unfair Monopolization and predatory

pricing, as well as the Conspiracy Fraud to monopolize the lumber industry were all

violated by Defendants and Defendants are liable for the harm caused as asserted hereto.



Plaintiffs contend that the actions of all Defendants were negligent, reckless, willful and

showed a reckless disregard for Plaintiffs, the consumers as well as the U.S. Government

whom also buys lumber for state and federal owned properties but whereby the predatory

pricing caused tax dollars to be taking advantage of during the vulnerability of

COVID-19.

    COUNT TWO: ALL CLAIMS LISTED IN THE ABOVE COUNT ONE AND
                        STATE CLAIMS

(9) Plaintiffs repeat and re-allege all previous paragraphs, as if set forth fully herein, and

in the complaint.

                                       Page 10 of 14
      Case 3:21-cv-00309-HTW-LGI Document 1 Filed 05/04/21 Page 11 of 14




All Defendants are in violation of Plaintiffs STATE CLAIMS OF: Predatory Pricing,

Price Fixing, Conspiracy in price gouging, negligence in business regarding fair trading,

negligent infliction of emotional distress, Business Interference, strict liability, Product

Liability, and breach of Implied Contract and those not numerated in this paragraph.

                             COUNT THREE:
            INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

  Plaintiffs repeat and re-allege all paragraphs as if set forth fully herein and in the

complaint. Plaintiff avers that Defendants are liable for all of Plaintiff’s damages as

asserted hereto.



                                        DAMAGES

54. The actions of all Defendants were reckless and negligent, wanton, negligent per se,

showed a reckless disregard for Plaintiffs United States rights to be free from Violation

of the Sherman AntiTrust Act act including section 1and 2,          violation of the Robert-

Patman Act, Unfair Monopolization of the lumber market, joint monopolization,

Conspiracy to monopolize in the lumber market, violation fo the Clayton Antitrust Act,

and State Claims of      Predatory Pricing, Price Fixing, Conspiracy in price gouging,

negligence in business fair trading, negligent infliction of emotional distress, Business

Interference, strict liability, Product Liability, and breach of Implied Contract.

55.     As a consequence of the foregoing misconduct of all Defendants,              Plaintiffs

sustained pain and suffering, physical injury, excessive mental distress, depression,


                                       Page 11 of 14
       Case 3:21-cv-00309-HTW-LGI Document 1 Filed 05/04/21 Page 12 of 14




insomnia, shock, fright, embarrassment, loss of earned income, economical            loss of

peaceable life without suffering, humiliation, embarrassment,Compensatory damages,

consequential damages, attorney fees, cost of litigation, cost of experts, economic

damages, medical payments, loss of income, actual damages, discretionary damages,

excess damages, double damages, expectation damages, foreseeable damages, future

damages, punitive damages and any other damages that are to be determined by a jury,

against all Defendants;




 As a consequence of the foregoing misconduct of these Defendants, Plaintiff has been

damaged in an amount of the limits of this Court’s jurisdiction.

                                          RELIEF

58. WHEREFORE, each Plaintiff respectfully pray for the following relief:

1.   Enter an INJUNCTION to cause these market controlling Defendants to end their

     abuse of raising the cost of lumber for no other reason other than profits and greed.

2. Award all Plaintiffs with Punitive damages against all Defendants

and every claim as stated in the above paragraphs

3. Award each Plaintiff with Compensatory damages, consequential damages, attorney

     fees, cost of litigation, cost of experts, economic damages, medical payments, loss of

     income, actual damages, discretionary damages, excess damages, double damages,



                                       Page 12 of 14
       Case 3:21-cv-00309-HTW-LGI Document 1 Filed 05/04/21 Page 13 of 14




     expectation damages, foreseeable damages, future damages, any damages that are to

     be determined by a jury, against all Defendants;

4.    Such injunctive relief as the Court deems necessary and proper against all

     Defendants;

5. Any other relief to which the Plaintiff as a citizen with protected civil rights as shown

     above may be entitled to but not listed above.

RESPECTFULLY SUBMITTED this the 4th day of May, 2021

/s/ Abby Robinson esq. MSB(105157)
ABBY ROBINSON & ASSOCIATES LAW FIRM PLLC.
227 E. Pearl Street
Jackson, Mississippi 39201
Ph. 601-321-9343
Fax. 601-487-6326
Email: arobinsonlawfirm@yahoo.com
Secondary: abby@askabbylaw.org


                              CERTIFICATE OF SERVICE


I the undersigned, on this date May 4, 2021, do declare that I have filed the foregoing

document with the Clerk of the Court of whom shall serve an electronic copy of the same

filing with each party to this matter.

Submitted May 4, 2021
/s/ Abby Robinson esq. MSB(105157)
ABBY ROBINSON & ASSOCIATES LAW FIRM PLLC.
227 E. Pearl Street
Jackson, Mississippi 39201
Ph. 601-321-9343
Fax. 601-487-6326


                                         Page 13 of 14
    Case 3:21-cv-00309-HTW-LGI Document 1 Filed 05/04/21 Page 14 of 14




Email: arobinsonlawfirm@yahoo.com
Secondary: abby@askabbylaw.org




                                Page 14 of 14
